Citation Nr: 1215338	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right arm disability, to include residuals of a right rotator cuff tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S. H.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) with the Utah Army National Guard from August 22, 1963 to February 21, 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The RO denied service connection for a right rotator cuff injury. 

In July 2009, the Board denied the claim. The Board's denial of service connection  was vacated and remanded by a U.S. Court of Appeals for Veterans Claims (Court) Order in September 2010 based on a Joint Motion To Remand (Joint Motion).

The issue was remanded for further development in November 2010.

The issue has been rephrased on the title page to encompass any disability of the right arm. Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (a claimant may satisfy this requirement of identifying a benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In April 2009, the Appellant testified at a Travel Board hearing before the undersigned. A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. A right arm disability was not noted upon the Appellant's entry onto ACDUTRA in August 1963.

2. The Appellant had a preexisting right arm disability upon entry into ACDUTRA in August 1963.

3. The Appellant does not have "Veteran" status.

4. Appellant's preexisting right arm disability was not aggravated by any incident of ACDUTRA.


CONCLUSIONS OF LAW

1. The presumption of soundness at the time of entry onto ACDUTRA does not apply. 38 U.S.C.A. §§ 101, 1131, 1132, 111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 101(24), 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306(a) (2011).

2. The presumption of aggravation of a preexisting disorder for the period of ACDUTRA does not apply. 38 U.S.C.A. §§ 101, 1131, 1132, 111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 101(24), 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306(a) (2011).

3. The criteria for service connection for an injury or disease incurred in or aggravated during a period of ACDUTRA have not been met. 38 U.S.C.A. § 101(24)(c); 38 C.F.R. § 3.6(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Appellant's claim in the January 2008 rating decision, he was provided notice of the VCAA in October 2007.  Additional VCAA letters were sent in September 2008 and December 2010. The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Appellant and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. The Appellant also received notice pertaining to the disability rating and effective date elements of his claim with subsequent re-adjudication in a March 2012 Supplemental Statement of the Case. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Appellant was afforded a VA examination in January 2011 with an addendum in January 2012. The examination and opinions were thorough in nature and adequate for the purposes of deciding this claim. 

The reports reflect that the examiner reviewed the Appellant's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record. Contrary to the VA examiner's request, the Appellant decided against imaging because he was severely claustrophobic. The VA examiner stated that imaging would have helped to confirm a diagnosis of a torn rotator cuff. However, in the January 2012 addendum, the diagnosis was confirmed and etiology opinion was rendered. There is no prejudicial error or harm to the Appellant in deciding the claim on the evidence of record without current imaging. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Appellant's severe claustrophobia and diagnosis are factored in the Board's determination that no further development of the evidence with respect to the claim is warranted.

Further, the January 2011 VA examination and subsequent development substantially complied with the Board's prior remand (as well as the Joint Motion). The Appellant's representative stated that the RO/AMC accomplished all tasks assigned by the Board. (See April 2012 Informal Hearing Presentation). 

In a November 2007 response to VA's inquiry surrounding the Appellant's period of military service, the National Personnel Records Center (NPRC) indicated that the Appellant only had the period of ACDUTRA noted above. VA Forms 119, Report of Contacts, dated in January and September 2008, reflect that McKay Dee Hospital Center and Hill Air Force Base reported that there were no records of Appellant at their respective facilities. McKay Hospital further noted that records from when their facility was known as "Dee Hospital," would not have been retained by anyone. The RO/AMC requested all military service records, civilian service medical and personnel assignment records. The Appellant was a civilian employee at Hill Air Force Base and was in the National Guard at Fort Douglas. (See December 2010 VA Form 21-0820). He was notified that McKay-Dee records were not available.  All attainable records are associated with the claims file even records from Fort Douglas (despite the initial misspelling of "Brain").

The record is sufficient for a decision on the merits. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). Of significance is that neither the Appellant nor his representative has raised questions about the adequacy of these examinations.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes service treatment and personnel records from his period of ACDUTRA (August 22, 1963 to February 21, 1964), VA outpatient treatment reports, VA examinations and statements and testimony from the Appellant and his representative. The Appellant has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Appellant and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal. All pertinent due process requirements have been met.

There is no further assistance that would substantiate the claim for service connection for residuals of a right rotator cuff tear analyzed in the decision below.

II. Service Connection for a Right Arm Disability

The Appellant contends that he was accepted into the Utah Army National Guard in 1963 with a preexisting condition to his right rotator cuff. He claims that he was accepted into service at that time despite his report to service department officials that he had fractured his right arm in a pre-service accident. He asserts that his preexisting right shoulder disorder was aggravated by the rigors of basic training and Airborne School. He has submitted photographs which he alleges depict his right arm cast 2 years prior to ACDUTRA.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For certain chronic disorders, i.e., arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

In general, every "Veteran" shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.

A "Veteran" is a person "who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). "Active duty" generally means "full-time duty in the Armed Forces, other than active duty for training." 38 U.S.C.A. § 101(21)(A). Aside from active duty, the term "active military, naval, or air service" includes "any period of active duty for training [ADT] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24)(B).

When a claim for service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled, as a result of a disease or injury incurred in or aggravated in the line of duty, during the period of active duty for training. See 38 U.S.C.A. § 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet.App. 320, 324 (2008). In the absence of such evidence, the period of ACUDTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran." Id.

The Appellant is not a "Veteran" for the purposes of the benefit he seeks, which is based solely on a period of ACDUTRA. See Donellan v. Shinseki, 24 Vet. App. 167, 172 (2010) (observing that the determination of "Veteran" status is a predicate ruling prior to findings of service connection).

The presumption of soundness does not apply to a claimant who only served on ACDUTRA. 38 U.S.C.A. § 1111, 1132. Further, the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply unless "Veteran" status is established based on aggravation during ACDUTRA. To show "aggravation," the claimant has the burden to prove that the 1) preexisting disability worsened in service and 2) that such worsening was beyond the natural progression of the disease. Id.

Although an ACDUTRA claimant does not need to show that his training proximately caused the worsening of his preexisting disability, the definition of aggravation in 1153 incorporated by 101(24) requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's preexisting condition and his ACDUTRA. See Donellan v. Shinseki, 24 at 167.

It is the Board's fundamental responsibility to evaluate the probative value of all evidence. See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). It has also been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).

The evidence does not support a finding that the disability worsened in service beyond natural progression. The preexisting right arm or shoulder disorder was not aggravated by any incident of ACDUTRA. See 38 U.S.C. § 101(24) (establishing a clear distinction between "active duty for training" and "active duty").

Firstly, the Appellant is plainly untruthful in his report of having advised National Guard authorities of his prior injury, and indeed his report is wholly incredible apart from the record. However, there is clear evidence to support a finding that he was not in sound physical condition at the time he was accepted for ACDUTRA.  

Specifically, the Appellant related that while in high school, he injured his arm while playing baseball. A cyst caused his bone to "shatter." He was placed in a cast and he underwent physical therapy for several months. During the April 2009 hearing, the Appellant stated that he documented his prior injury on "medical paperwork" at the time he entered ACDUTRA and that upon his enlistment, he advised military authorities of his previous arm injury. Apart from these contentions, the Appellant has periodically argued throughout the pendency of this matter that had he been properly examined by military authorities at the time of his entry onto ACDUTRA, he would not be disabled today.

In his report of medical history questionnaire dated July 29, 1963, the Appellant then denied having, or every having had, a "painful or trick shoulder or elbow," or "bone or joint or other deformity" and responded in the negative to the specific inquiry whether he "ever had any illness or injury other than those already noted." Further, no clinical abnormalities were found, and the Appellant's upper extremities were evaluated as "normal." (See, July 1963 Utah Army National Guard enlistment examination report).

The Appellant clearly lied by omission in 1963 when he failed to advise military medical examiners of his prior injury, and is now incredible in his report that he advised the National Guard authorities of his prior injury. Thus, a previously existing physical condition was not "noted" when the Appellant entered active duty - thus for the Appellant's contention of inadequate medical scrutiny at the time of his enlistment.

In support of his application, the Appellant has submitted a photocopy of photographs which are dated July 1961 - approximately 2 years prior to his entrance onto active duty. These depict the Appellant in a cast from approximately the wrist to the shoulder.

As noted, a preexisting injury will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Appellant underwent a VA examination in January 2011. He told the VA examiner that he injured his right arm throwing a baseball in April 1961.  He had a cyst that caused the bone to shatter.  The arm was casted. The Appellant stated that he dislocated his shoulder during his time in the National Guard.  He also stated that he had frequent dislocations since his discharge from the military with the most recent in 1994 or 1995. The Appellant was diagnosed with right shoulder impingement. The VA examiner stated that there was no precise, clear, specific diagnosis that could be given upon claims file review and examinations findings without an magnetic resonance imaging (MRI), which the Appellant declined due to take due to claustrophobia.

In a January 2012 addendum, the VA examiner found that the Appellant's right arm disability existed prior to service per Appellant's history. He stated that the right arm disability was not aggravated beyond its natural progression by an in-service injury, event, or illness. There were no records of treatment for a right shoulder condition in the service treatment records, which was contrary to the assertion that the preexisting condition was made permanently worse by the rigors of his military training/service. There was no documentation of treatment for a right shoulder disability since the Appellant left service. ["X-ray evidence of some bone dysplasia of the proximal portion right humeral shaft."]. The VA examiner noted this finding was consistent with the injury reported prior to and represents the natural progression of the condition. He also stated that there was documentation of right arm/shoulder fracture in January 1972-9 years after the Appellant left the military. 

With regards to experiencing frequent dislocations after service, the VA examiner stated that he did not have the medical records from those events so it was difficult to know whether the dislocations were a result of the original injury prior to service or due to another etiology.  He concluded that the weight of the medical evidence showed that the right arm disability existed prior to military/training and was not caused or aggravated by his military/training.

There is no evidence that the preexisting disorder underwent any increase in severity during the Appellant's ACDUTRA. Despite the Appellant's account of having advised military medical authorities of his prior injury, and now equally his incredible account of continuous difficulty throughout ACDUTRA both in basic training and Airborne School of upper extremity difficulty, the sole mention of any upper extremity abnormality in the entirety of the Appellant's service treatment records is dated in October 1963. The Appellant was seen for an upper respiratory infection (URI), and it was noted that the Appellant had an "old arm injury." The nature of the injury, however, was not reported; nor was the circumstances under which that entry was made to include any complaints, symptoms or other data. 


The remainder of the Appellant's service treatment records are devoid of any subjective complaints or clinical findings referable to the right shoulder. Most critically in light of the Appellant's apparent contention as to continuous symptoms during and since ACDUTRA, a January 1964 service separation examination report reflects that the Appellant's upper extremities were evaluated as "normal." 

Critically showing his present lack of credibility as to ACDUTRA event, the Appellant again denied having or "ever having had "a painful or trick" shoulder at service discharge. He indicated that he was in "good condition." (See, January 1964 Report of Medical History).

Measured against this highly probative medical evidence, the various witness statements submitted by the Appellant and authored by friends and acquaintances are not credible. The statements were generated during the Appellant's current attempt to gain compensation, as opposed to evidence which was prepared contemporaneously to the events with the specific purpose to record the Appellant's physical condition. That the medical evidence was prepared with a view towards determining the Appellant's capacity to serve in hazardous conditions of military service - in particular possible deployment to active service in wartime as a medic with a National Guard augment to the U.S. Special Forces, renders it even more probative than the Appellant's current statements with a view towards compensation benefits.

The January 1964 ACDUTRA separation examination report reflects that the Appellant's prior injury was not aggravated during ACDUTRA. It was generated with a view towards ascertaining Appellant's then-state of physical fitness, and is akin to a statement of diagnosis or treatment, and is therefore of increased probative value, reflecting the Appellant's then state of physical fitness. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Evidence dated subsequent to the Appellant's discharge from ACDUTRA for the period from August 1963 to February 1964 does not alter this finding. In particular, the Board has considered the Appellant's report of separation from the National Guard (NGB Form 22), dated January 1968 - 4 years after he was discharged from ACDUTRA. While it indicates that the Appellant was discharged from the rolls of the National Guard due to "physical disqualification," there is no mention of the nature of the disqualification, nor of the circumstances which led to such a finding. Stated alternatively, although he was apparently separated from the National Guard 4 years after ACDUTRA.

Again supporting that the Veteran's current contention of a continuing disorder since service is not credible, in a December 1965 Application for Employment, the Appellant stated he had "no" disability or any physical handicap, chronic disease, or other disability. 

Approximately three years after he left ACDUTRA, a January 1967 Health Qualification Placement Record reflected that he was qualified for employment with full capacity, in part, for working around machinery with moving parts, heavy lifting and carrying (over 45 pounds), and reaching above the shoulder.

A November 1967 Physical Evaluation noted that the employee was not eligible for retirement. He was an electronic equipment repair helper. It was questionable, however, that he was capable of meeting the requirements of his position. He was required to climb on work stands and aircraft, work in strained and cramped positions.

A December 1967 Physical Evaluation noted that he was found to be incompatible with his current assigned position because of weakness of right shoulder joint. He was recommended for reassignment to a type of work which did not require the amount of climbing, pushing, pulling, lifting, or working in cramped quarters. He had recurrent instability of the right shoulder, which was considered permanently and partially disabling. Heavy carrying and lifting and reaching above the shoulder were not recommended.

A January 1972 medical report recommended he be reassigned to a civilian position involving desk work. Although it was indicated that the Appellant had previously sustained a right arm fracture and that he had experienced recurrent dislocations, none of the medical reports indicated when the dislocations occurred since the Appellant was discharged from ACDUTRA. 

An October 1972 Certificate of Medical Examination noted no limiting conditions for electromechanical Instrument & Controls repairman and that he was qualified for the position.

A September 1978 Certificate of Medical Examination noted no limiting conditions for a job as an electrician. The position entailed, in part, heaving lifting and carrying (45 pounds and over), straight pulling, pushing, and reaching above the shoulder. An August 1979 Certificate of Medical Examination noted, in part, that an electronics worker position entailed moderate lifting and carrying (15-44 pounds) and reaching above the shoulder. He was recommended to be hired or retained. There was no deformity or impaired upper extremity. A January 1979 Certificate of Medical Examination as an Aircraft Electrician reflects that he was disqualified because he could not work in areas where he had to climb because of vertigo. A handicap code of "54" was assigned for history of emotional behavioral problems requiring special placement effort and "99" height causes vertigo.

A January 1987 Notification of Personnel Action reflects that he was a laborer at a warehousing division (non-mechanized packing branch). He was reassigned to accept another full-time position. A December 1986 Standard Form 61-B noted that he could not lift over 40 pounds overhead. At that time, he was not assigned a handicap code of deformity or impaired function of the upper extremity.



It is plain that at the time the Appellant was discharged from ACDUTRA in February 1964, he did not show a chronic right arm or shoulder disability. While he has alleged a continuity of symptomology and/or worsening of symptoms since service, he is not credible. The inconsistency of his statements combined with "self-interested" statements that the Appellant has made throughout the appeal undermines the veracity of his statements.

While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship of "aggravation" and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation. Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). There is no evidence of any treatment for any right shoulder condition during his period of ACDUTRA and no medical evidence relating it to that period. 

As noted above, the Appellant is plainly not truthful in his present report of having reported his prior arm injury to service personnel upon his enlistment;  and not credible in his report of continuous symptoms since ACDUTRA. The Appellant has submitted no medical evidence to demonstrate that he has any present disorder other than shoulder pain since 1972. Apart from the absence of any medical information indicating that the Appellant had any complaints of right shoulder symptoms during ACDUTRA, the absence of such evidence indicates that the Appellant has no disorder that may be related to aggravation of a preexisting disorder as a result of that military service. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom, Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Service connection for a right arm disability is denied. The "benefit of the doubt" rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right arm disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


